Exhibit 10.2



AXSOME THERAPEUTICS, INC.

AMENDED AND RESTATED 2015 OMNIBUS INCENTIVE

COMPENSATION PLAN



Effective as of the Effective Date (as defined below), the Axsome Therapeutics,
Inc. 2015 Omnibus Incentive Compensation Plan (the “Plan”) is hereby established
as a successor to the 2013 Equity Compensation Plan (the “2013 Plan”). The 2013
Plan is hereby merged with and into this Plan effective as of the Effective
Date, and no additional grants shall be made thereafter under the 2013 Plan.
Outstanding grants under the 2013 Plan shall continue in effect according to
their terms as in effect before the Effective Date, consistent with the 2013
Plan, and the shares with respect to outstanding grants under the 2013 Plan
shall be issued or transferred under this Plan.

The purpose of the Plan is (i) to provide employees of Axsome Therapeutics, Inc.
(the “Company”) and its subsidiaries, certain consultants and advisors who
perform services for the Company or its subsidiaries, and non-employee members
of the Board of Directors of the Company with the opportunity to receive grants
of incentive stock options, nonqualified stock options, stock appreciation
rights, stock awards, stock units, and other stock-based awards, and (ii) to
provide selected executive employees with the opportunity to receive cash awards
that are considered “qualified performance-based compensation” under section
162(m) of the Code (as defined below).

The Company believes that the Plan will encourage the participants to contribute
materially to the growth of the Company, thereby benefitting the Company’s
stockholders, and will align the economic interests of the participants with
those of the stockholders.

Section 1. Definitions

The following terms shall have the meanings set forth below for purposes of the
Plan:

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Cash Award” shall mean a cash incentive payment awarded under the Plan as
described under Section 11.

(c) “Cause” shall have the meaning given to that term in any written employment
agreement, offer letter or severance agreement between the Employer and the
Participant, or if no such agreement exists or if such term is not defined
therein, and unless otherwise defined in the Grant Instrument, Cause shall mean
a finding by the Committee that the Participant (i) has breached his or her
employment or service contract with the Employer, (ii) has engaged in disloyalty
to the Employer, including, without limitation, fraud, embezzlement, theft,
commission of a felony or proven dishonesty, (iii) has disclosed trade secrets
or confidential information of the Employer to persons not entitled to receive
such information, (iv) has breached any written non-competition,
non-solicitation, invention assignment or confidentiality agreement between the
Participant and the Employer or (v) has engaged in such other behavior
detrimental to the interests of the Employer as the Committee determines.

(d) Unless otherwise set forth in a Grant Instrument, a “Change of Control”
shall be deemed to have occurred if:

(i) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the voting power of the then outstanding securities of the
Company; provided that a Change of Control shall not be deemed to occur as a
result of a transaction in which the Company becomes a subsidiary of another
corporation and in which the stockholders of the Company, immediately prior to
the transaction, will beneficially own, immediately after the transaction,
shares entitling such stockholders to more than 50% of all votes to which all
stockholders of the parent corporation would be entitled in the election of
directors.



--------------------------------------------------------------------------------

(ii) The consummation of (A) a merger or consolidation of the Company with
another corporation where, immediately after the merger or consolidation, the
stockholders of the Company immediately prior to the merger or consolidation
will not beneficially own, in substantially the same proportion as ownership
immediately prior to the merger or consolidation, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
surviving corporation would be entitled in the election of directors, or where
the members of the Board, immediately prior to the merger or consolidation, will
not, immediately after the merger or consolidation, constitute a majority of the
board of directors of the surviving corporation, or (B) a sale or other
disposition of all or substantially all of the assets of the Company.

(iii) A change in the composition of the Board over a period of 12 consecutive
months or less such that a majority of the Board members ceases, by reason of
one or more contested elections for Board membership, to be comprised of
individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.

(iv) The approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

The Committee may modify the definition of Change of Control for a particular
Grant as the Committee deems appropriate to comply with section 409A of the Code
or otherwise. Notwithstanding the foregoing, if a Grant constitutes deferred
compensation subject to section 409A of the Code and the Grant provides for
payment upon a Change of Control, then no Change of Control shall be deemed to
have occurred upon an event described in items (i) — (iv) above unless the event
would also constitute a change in ownership or effective control of, or a change
in the ownership of a substantial portion of the assets of, the Company under
section 409A of the Code.

(e) “CEO” shall mean the Chief Executive Officer of the Company.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(g) “Committee” shall mean the Compensation Committee of the Board or another
committee appointed by the Board to administer the Plan. With respect to Grants
that are intended to be “qualified performance-based compensation” under section
162(m) of the Code, the Committee shall consist of two or more persons appointed
by the Board, all of whom shall be “outside directors” as defined under section
162(m) of the Code. The Committee shall consist of directors who are
“non-employee directors” as defined under Rule 16b-3 promulgated under the
Exchange Act and “independent directors,” as determined in accordance with the
independence standards established by the stock exchange on which the Company
Stock is at the time primarily traded.

(h) “Company” shall mean Axsome Therapeutics, Inc. and shall include its
successors.

(i) “Company Stock” shall mean common stock of the Company.

(j) “Disability” or “Disabled” shall mean a Participant’s becoming disabled
within the meaning of section 22(e)(3) of the Code, within the meaning of the
Employer’s long-term disability plan applicable to the Participant or as
otherwise determined by the Committee and set forth in the Grant Instrument.

(k) “Dividend Equivalent” shall mean an amount determined by multiplying the
number of shares of Company Stock subject to a Stock Unit or Other Stock-Based
Award by the per-share cash dividend paid by the Company on its outstanding
Company Stock, or the per-share Fair Market Value of any dividend paid on its
outstanding Company Stock in consideration other than cash. If interest is
credited on accumulated divided equivalents, the term “Dividend Equivalent”
shall include the accrued interest.

(l) “Effective Date” shall mean the business day immediately preceding the date
at which the registration statement for the initial public offering of the
Company Stock is declared effective by the Securities and



--------------------------------------------------------------------------------

Exchange Commission and the Company Stock is priced for the initial public
offering of such Company Stock, subject to approval of the Plan by the
stockholders of the Company.

(m) “Employee” shall mean an employee of the Employer (including an officer or
director who is also an employee), but excluding any person who is classified by
the Employer as a “contractor” or “consultant,” no matter how characterized by
the Internal Revenue Service, other governmental agency or a court. Any change
of characterization of an individual by the Internal Revenue Service or any
court or government agency shall have no effect upon the classification of an
individual as an Employee for purposes of this Plan, unless the Committee
determines otherwise.

(n) “Employed by, or providing service to, the Employer” shall mean employment
or service as an Employee, Key Advisor or member of the Board (so that, for
purposes of exercising Options and SARs and satisfying conditions with respect
to Stock Awards, Stock Units, Other Stock-Based Awards and Cash Awards, a
Participant shall not be considered to have terminated employment or service
until the Participant ceases to be an Employee, Key Advisor and member of the
Board), unless the Committee determines otherwise.

(o) “Employer” shall mean the Company and its subsidiaries.

(p) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(q) “Exercise Price” shall mean the per share price at which shares of Company
Stock may be purchased under an Option, as designated by the Committee.

(r) “Fair Market Value” shall mean:

(i) If the Company Stock is publicly traded, the Fair Market Value per share
shall be determined as follows: (A) if the principal trading market for the
Company Stock is a national securities exchange, the closing sales price during
regular trading hours on the relevant date or, if there were no trades on that
date, the latest preceding date upon which a sale was reported, or (B) if the
Company Stock is not principally traded on any such exchange, the last reported
sale price of a share of Company Stock during regular trading hours on the
relevant date, as reported by the OTC Bulletin Board.

(ii) If the Company Stock is not publicly traded or, if publicly traded, is not
subject to reported transactions as set forth above, the Fair Market Value per
share shall be determined by the Committee through any reasonable valuation
method authorized under the Code.

(iii) If a Grant is made effective on the date that the registration statement
for the initial public offering of the Company Stock is declared effective by
the Securities and Exchange Commission and the Company Stock is priced for the
initial public offering of such Company Stock, then the Fair Market Value per
share shall be equal to the per share price of Company Stock offered to the
public in such initial public offering.

(s) “GAAP” shall mean United States Generally Accepted Accounting Principles.

(t) “Grant” shall mean an Option, SAR, Stock Award, Stock Unit, Other
Stock-Based Award or Cash Award granted under the Plan.

(u) “Grant Instrument” shall mean the written agreement that sets forth the
terms and conditions of a Grant, including all amendments thereto.

(v) “Incentive Stock Option” shall mean an Option that is intended to meet the
requirements of an incentive stock option under section 422 of the Code.

(w) “Key Advisor” shall mean a consultant or advisor of the Employer.

(x) “Non-Employee Director” shall mean a member of the Board who is not an
Employee.



--------------------------------------------------------------------------------

(y) “Nonqualified Stock Option” shall mean an Option that is not intended to be
taxed as an incentive stock option under section 422 of the Code.

(z) “Option” shall mean an option to purchase shares of Company Stock, as
described in Section 6.

(aa) “Other Stock-Based Award” shall mean any Grant based on, measured by or
payable in Company Stock (other than an Option, Stock Unit, Stock Award, or
SAR), as described in Section 10.

(bb) “Participant” shall mean an Employee, Key Advisor or Non-Employee Director
designated by the Committee to participate in the Plan.

(cc) “Performance-Based Grant” shall have the meaning given that term in Section
13.

(dd) “Plan” shall mean this Axsome Therapeutics, Inc. 2015 Omnibus Incentive
Compensation Plan, as in effect from time to time.

(ee) “Reliance Period” shall have the meaning given that term in Section
19(c)(i).

(ff) “Restriction Period” shall have the meaning given that term in Section
7(a).

(gg) “SAR” shall mean a stock appreciation right, as described in Section 9.

(hh) “Stock Award” shall mean an award of Company Stock, as described in Section
7.

(ii) “Stock Unit” shall mean an award of a phantom unit representing a share of
Company Stock, as described in Section 8.

(jj) “Substitute Awards” shall have the meaning given that term in Section 4(b).

Section 2. Administration

(a) Committee. The Plan shall be administered and interpreted by the Committee;
provided, however, that any Grants to members of the Board must be authorized by
the Board. The Committee may delegate authority to one or more subcommittees, as
it deems appropriate. To the extent that the Board, a subcommittee or the CEO,
as described below, administers the Plan, references in the Plan to the
“Committee” shall be deemed to refer to the Board or such subcommittee or the
CEO.

(b) Delegation to CEO. Subject to compliance with applicable law and applicable
stock exchange requirements, the Committee may delegate all or part of its
authority and power to the CEO, as it deems appropriate, with respect to Grants
to Employees or Key Advisors who are not executive officers under section 16 of
the Exchange Act and provided the Grants are not intended to be
Performance-Based Grants as described in Section 13.

(c) Committee Authority. The Committee shall have the sole authority to (i)
determine the individuals to whom Grants shall be made under the Plan, (ii)
determine the type, size, terms and conditions of the Grants to be made to each
such individual, (iii) determine the time when the Grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (v) amend
the terms of any previously issued Grant, subject to the provisions of Section
19 below, and (vi) deal with any other matters arising under the Plan.

(d) Committee Determinations. The Committee shall have full power and express
discretionary authority to administer and interpret the Plan, to make factual
determinations and to adopt or amend such rules, regulations, agreements and
instruments for implementing the Plan and for the conduct of its business as it
deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed



--------------------------------------------------------------------------------

in its sole discretion, in the best interest of the Company, not as a fiduciary,
and in keeping with the objectives of the Plan and need not be uniform as to
similarly situated individuals.

(e) Indemnification. No member of the Committee and no employee of the Company
shall be liable for any act or failure to act with respect to the Plan, except
in circumstances involving his or her bad faith or willful misconduct, or for
any act or failure to act hereunder by any other member of the Committee or
employee or by any agent to whom duties in connection with the administration of
this Plan have been delegated. The Company shall indemnify members of the
Committee and any agent of the Committee who is an employee of the Company or a
subsidiary against any and all liabilities or expenses to which they may be
subjected by reason of any act or failure to act with respect to their duties on
behalf of the Plan, except in circumstances involving such person’s bad faith or
willful misconduct.

Section 3. Grants

Grants under the Plan may consist of Options as described in Section 6, Stock
Awards as described in Section 7, Stock Units as described in Section 8, SARs as
described in Section 9, Other Stock-Based Awards as described in Section 10, and
Cash Awards as described in Section 11. All Grants shall be subject to the terms
and conditions set forth herein and to such other terms and conditions
consistent with this Plan as the Committee deems appropriate and as are
specified in writing by the Committee to the individual in the Grant Instrument.
All Grants shall be made conditional upon the Participant’s acknowledgement, in
writing or by acceptance of the Grant, that all decisions and determinations of
the Committee shall be final and binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under such
Grant. Grants under a particular Section of the Plan need not be uniform as
among the Participants.

Section 4. Shares Subject to the Plan

(a) Shares Authorized. Subject to adjustment as described below in Section 4(d),
the aggregate number of shares of Company Stock that may be issued or
transferred under the Plan shall be equal to the sum of the following: (i)
3,500,000, plus (ii) the number of shares of Company Stock subject to
outstanding grants under the 2013 Plan as of the Effective Date, plus (iii) the
number of shares of Company Stock remaining available for issuance under the
2013 Plan but not subject to previously exercised, vested or paid grants as of
the Effective Date; provided, however, that the aggregate number of shares of
Company Stock that may be issued or transferred under the Plan pursuant to
Incentive Stock Options shall not exceed 3,500,000 shares of Company Stock. In
addition, as of the first trading day of January during the term of the Plan,
beginning with calendar year 2017, an additional positive number of shares of
Company Stock shall be added to the number of shares of Company Stock authorized
to be issued or transferred under the Plan and the number of shares authorized
to be issued or transferred pursuant to Incentive Stock Options, equal to 4% of
the total number of shares of Company Stock outstanding on the last trading day
in December of the immediately preceding calendar year.

(b) Source of Shares; Share Counting. Shares issued or transferred under the
Plan may be authorized but unissued shares of Company Stock or reacquired shares
of Company Stock, including shares purchased by the Company on the open market
for purposes of the Plan. If and to the extent Options or SARs granted under the
Plan (including options granted under the 2013 Plan) terminate, expire or are
canceled, forfeited, exchanged or surrendered without having been exercised, or
if any Stock Awards, Stock Units or Other Stock-Based Awards are forfeited,
terminated or otherwise not paid in full, the shares subject to such Grants
shall again be available for purposes of the Plan. If shares of Company Stock
otherwise issuable under the Plan are surrendered in payment of the Exercise
Price of an Option, then the number of shares of Company Stock available for
issuance under the Plan shall be reduced only by the net number of shares
actually issued by the Company upon such exercise and not by the gross number of
shares as to which such Option is exercised. Upon the exercise of any SAR under
the Plan, the number of shares of Company Stock available for issuance under the
Plan shall be reduced by only by the net number of shares actually issued by the
Company upon such exercise. If shares of Company Stock otherwise issuable under
the Plan are withheld by the Company in satisfaction of the withholding taxes
incurred in connection with the issuance, vesting or exercise of any Grant or
the issuance of Company Stock thereunder, then the number of shares of Company
Stock available for issuance under the Plan shall be reduced by the net number
of shares issued, vested or exercised under such Grant, calculated in each
instance after payment of such share withholding. To the extent any Grants are
paid in cash, and not in shares of Company Stock, any shares previously subject
to such



--------------------------------------------------------------------------------

Grants shall again be available for issuance or transfer under the Plan. In
addition, (i) shares issued or transferred under Grants made pursuant to an
assumption, substitution or exchange for previously granted awards of a company
acquired by the Company in a transaction (“Substitute Awards”) shall not reduce
the number of shares of Company Stock available under the Plan and (ii)
available shares under a stockholder approved plan of an acquired company (as
appropriately adjusted to reflect the transaction) may be used for Grants under
the Plan and shall not reduce the Plan’s share reserve (subject to applicable
stock exchange listing and Code requirements).

(c) Individual Limits. Subject to adjustment as described below in Section 4(d),
the following Grant limitations shall apply:

(i) With respect to Performance-Based Grants measured in shares of Company Stock
(whether payable in Company Stock, cash or a combination of both), the maximum
number of shares of Company Stock for which such Grants may be made to any
Employee in any calendar year shall not exceed 1,750,000 shares of Company Stock
in the aggregate.

(ii) For Performance-Based Grants measured in cash dollars (whether payable in
cash, Company Stock or a combination of both), including Cash Awards, the
maximum dollar amount for which such Grants may be paid to any Employee with
respect to each 12 month period within a performance period shall not exceed
$9,000,000. If a performance period includes more than one year, the amount
payable with respect to each 12 month period shall be determined by dividing the
total amount payable for the performance period by the number of years in the
performance period.

(iii) For dividends with respect to Stock Awards that are Performance-Based
Grants and Dividend Equivalents that are Performance-Based Grants, an Employee
may not accrue an aggregate amount of dividends and Dividend Equivalents in
excess of $2,000,000 in any calendar year.

(iv) The maximum grant date value of shares of Company Stock subject to Grants
made to any Non-Employee Director during any calendar year, taken together with
any cash fees earned by such Non-Employee Director for services rendered during
the calendar year, shall not exceed $100,000 of cash compensation (or at such
Non-Employee Director’s election, Other Stock Based Awards with a Fair Market
Value equal to such cash compensation), and Stock Awards shall not exceed (A)
13,000 per annum for incumbent Non-Employee Directors and (B) 26,000 per annum
for newly elected Non-Employee Directors (such Stock Award limit shall not apply
to Stock Awards issued in lieu of cash compensation) with the value of such
Grants calculated based on the grant date fair value of such Grants for
financial reporting purposes.

(v) Notwithstanding the foregoing, the individual limits described in
subsections (i), (ii) and (iii) shall be increased to two times the otherwise
applicable limits with respect to Performance-Based Grants that are made on or
around the date of hire to a newly hired Employee.

(d) Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding by reason of (i) a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) a
merger, reorganization or consolidation, (iii) a reclassification or change in
par value, or (iv) any other extraordinary or unusual event affecting the
outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number and kind of shares of
Company Stock available for issuance under the Plan, the maximum number and kind
of shares of Company Stock for which any individual may receive Grants in any
year, the kind and number of shares covered by outstanding Grants, the kind and
number of shares issued and to be issued under the Plan, and the price per share
or the applicable market value of such Grants shall be equitably adjusted by the
Committee to reflect any increase or decrease in the number of, or change in the
kind or value of, the issued shares of Company Stock to preclude, to the extent
practicable, the enlargement or dilution of rights and benefits under the Plan
and such outstanding Grants; provided, however, that any fractional shares
resulting from such adjustment shall be eliminated. In addition, in the event of
a Change of Control, the provisions of Section 14 of the Plan shall apply. Any
adjustments to outstanding Grants shall be consistent with section 409A or 424
of the Code, to the extent applicable. The adjustments of Grants under this
Section 4(d) shall include adjustment of shares, Exercise Price of Stock
Options, base amount of SARs, performance goals or other terms and conditions,
as the Committee deems appropriate. The Committee shall have



--------------------------------------------------------------------------------

the sole discretion and authority to determine what appropriate adjustments
shall be made and any adjustments determined by the Committee shall be final,
binding and conclusive.

Section 5. Eligibility for Participation

(a) Eligible Persons. All Employees and Non-Employee Directors shall be eligible
to participate in the Plan. Key Advisors shall be eligible to participate in the
Plan if the Key Advisors render bona fide services to the Employer, the services
are not in connection with the offer and sale of securities in a capital-raising
transaction, and the Key Advisors do not directly or indirectly promote or
maintain a market for the Company’s securities.

(b) Selection of Participants. The Committee shall select the Employees,
Non-Employee Directors and Key Advisors to receive Grants and shall determine
the number of shares of Company Stock subject to a particular Grant in such
manner as the Committee determines.

Section 6. Options

The Committee may grant Options to an Employee, Non-Employee Director or Key
Advisor upon such terms as the Committee deems appropriate. The following
provisions are applicable to Options:

(a) Number of Shares. The Committee shall determine the number of shares of
Company Stock that will be subject to each Grant of Options to Employees,
Non-Employee Directors and Key Advisors.

(b) Type of Option and Exercise Price.

(i) The Committee may grant Incentive Stock Options or Nonqualified Stock
Options or any combination of the two, all in accordance with the terms and
conditions set forth herein. Incentive Stock Options may be granted only to
employees of the Company or its parent or subsidiary corporations, as defined in
section 424 of the Code. Nonqualified Stock Options may be granted to Employees,
Non-Employee Directors and Key Advisors.

(ii) The Exercise Price of Company Stock subject to an Option shall be
determined by the Committee and shall be equal to or greater than the Fair
Market Value of a share of Company Stock on the date the Option is granted.
However, an Incentive Stock Option may not be granted to an Employee who, at the
time of grant, owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company, or any parent or subsidiary
corporation of the Company, as defined in section 424 of the Code, unless the
Exercise Price per share is not less than 110% of the Fair Market Value of a
share of Company Stock on the date of grant.

(c) Option Term. The Committee shall determine the term of each Option. The term
of any Option shall not exceed ten years from the date of grant. However, an
Incentive Stock Option that is granted to an Employee who, at the time of grant,
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company, or any parent or subsidiary corporation of the
Company, as defined in section 424 of the Code, may not have a term that exceeds
five years from the date of grant. Notwithstanding the foregoing, in the event
that on the last business day of the term of an Option (other than an Incentive
Stock Option), the exercise of the Option is prohibited by applicable law,
including a prohibition on purchases or sales of Company Stock under the
Company’s insider trading policy, the term of the Option shall be extended for a
period of 30 days following the end of the legal prohibition, unless the
Committee determines otherwise.

(d) Exercisability of Options. Options shall become exercisable in accordance
with such terms and conditions, consistent with the Plan, as may be determined
by the Committee and specified in the Grant Instrument. The Committee may
accelerate the exercisability of any or all outstanding Options at any time for
any reason.

(e) Grants to Non-Exempt Employees. Notwithstanding the foregoing, Options
granted to persons who are non-exempt employees under the Fair Labor Standards
Act of 1938, as amended, may not be exercisable for at least six months after
the date of grant (except that such Options may become exercisable, as
determined by the



--------------------------------------------------------------------------------

Committee, upon the Participant’s death, Disability or retirement, or upon a
Change of Control or other circumstances permitted by applicable regulations).

(f) Termination of Employment or Service. Except as provided in the Grant
Instrument, an Option may only be exercised while the Participant is employed
by, or providing services to, the Employer. The Committee shall determine in the
Grant Instrument under what circumstances and during what time periods a
Participant may exercise an Option after termination of employment or service.

(g) Exercise of Options. A Participant may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Participant shall pay the Exercise Price for an Option as specified
by the Committee (i) in cash, (ii) unless the Committee determines otherwise, by
delivering shares of Company Stock owned by the Participant and having a Fair
Market Value on the date of exercise at least equal to the Exercise Price or by
attestation (on a form prescribed by the Committee) to ownership of shares of
Company Stock having a Fair Market Value on the date of exercise at least equal
to the Exercise Price, (iii) by payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board, (iv) by
withholding shares of Company Stock subject to the exercisable Option, which
have a Fair Market Value on the date of exercise equal to the Exercise Price, or
(v) by such other method as the Committee may approve. Shares of Company Stock
used to exercise an Option shall have been held by the Participant for the
requisite period of time necessary to avoid adverse accounting consequences to
the Company with respect to the Option. Payment for the shares to be issued or
transferred pursuant to the Option, and any required withholding taxes, must be
received by the Company by the time specified by the Committee depending on the
type of payment being made, but in all cases prior to the issuance or transfer
of such shares.

(h) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the Company Stock on the date of the
grant with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year, under the Plan or any
other stock option plan of the Company or a parent or subsidiary, exceeds
$100,000, then the Option, as to the excess, shall be treated as a Nonqualified
Stock Option.

Section 7. Stock Awards

The Committee may issue or transfer shares of Company Stock to an Employee,
Non-Employee Director or Key Advisor under a Stock Award, upon such terms as the
Committee deems appropriate. The following provisions are applicable to Stock
Awards:

(a) General Requirements. Shares of Company Stock issued or transferred pursuant
to Stock Awards may be issued or transferred for consideration or for no
consideration, and subject to restrictions or no restrictions, as determined by
the Committee. The Committee may, but shall not be required to, establish
conditions under which restrictions on Stock Awards shall lapse over a period of
time or according to such other criteria as the Committee deems appropriate,
including, without limitation, restrictions based upon the achievement of
specific performance goals. The period of time during which the Stock Awards
will remain subject to restrictions will be designated in the Grant Instrument
as the “Restriction Period.”

(b) Number of Shares. The Committee shall determine the number of shares of
Company Stock to be issued or transferred pursuant to a Stock Award and the
restrictions applicable to such shares.

(c) Requirement of Employment or Service. If the Participant ceases to be
employed by, or provide service to, the Employer during a period designated in
the Grant Instrument as the Restriction Period, or if other specified conditions
are not met, the Stock Award shall terminate as to all shares covered by the
Grant as to which the restrictions have not lapsed, and those shares of Company
Stock must be immediately returned to the Company. The Committee may, however,
provide for complete or partial exceptions to this requirement as it deems
appropriate.

(d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Participant may not sell, assign, transfer, pledge or
otherwise dispose of the shares of a Stock Award except under



--------------------------------------------------------------------------------

Section 17 below. Unless otherwise determined by the Committee, the Company will
retain possession of certificates for shares of Stock Awards until all
restrictions on such shares have lapsed. Each certificate for a Stock Award,
unless held by the Company, shall contain a legend giving appropriate notice of
the restrictions in the Grant. The Participant shall be entitled to have the
legend removed from the stock certificate covering the shares subject to
restrictions when all restrictions on such shares have lapsed. The Committee may
determine that the Company will not issue certificates for Stock Awards until
all restrictions on such shares have lapsed.

(e) Right to Vote and to Receive Dividends. Unless the Committee determines
otherwise, during the Restriction Period, the Participant shall have the right
to vote shares of Stock Awards and to receive any dividends or other
distributions paid on such shares, subject to any restrictions deemed
appropriate by the Committee, including, without limitation, the achievement of
specific performance goals. Dividends with respect to Stock Awards that vest
based on performance shall vest if and to the extent that the underlying Stock
Award vests, as determined by the Committee.

(f) Lapse of Restrictions. All restrictions imposed on Stock Awards shall lapse
upon the expiration of the applicable Restriction Period and the satisfaction of
all conditions, if any, imposed by the Committee. The Committee may determine,
as to any or all Stock Awards, that the restrictions shall lapse without regard
to any Restriction Period.

Section 8. Stock Units

The Committee may grant Stock Units, each of which shall represent one
hypothetical share of Company Stock, to an Employee, Non-Employee Director or
Key Advisor upon such terms and conditions as the Committee deems appropriate.
The following provisions are applicable to Stock Units:

(a) Crediting of Units. Each Stock Unit shall represent the right of the
Participant to receive a share of Company Stock or an amount of cash based on
the value of a share of Company Stock, if and when specified conditions are met.
All Stock Units shall be credited to bookkeeping accounts established on the
Company’s records for purposes of the Plan.

(b) Terms of Stock Units. The Committee may grant Stock Units that vest and are
payable if specified performance goals or other conditions are met, or under
other circumstances. Stock Units may be paid at the end of a specified
performance period or other period, or payment may be deferred to a date
authorized by the Committee. The Committee shall determine the number of Stock
Units to be granted and the requirements applicable to such Stock Units.

(c) Requirement of Employment or Service. If the Participant ceases to be
employed by, or provide service to, the Employer prior to the vesting of Stock
Units, or if other conditions established by the Committee are not met, the
Participant’s Stock Units shall be forfeited. The Committee may, however,
provide for complete or partial exceptions to this requirement as it deems
appropriate.

(d) Payment With Respect to Stock Units. Payments with respect to Stock Units
shall be made in cash, Company Stock or any combination of the foregoing, as the
Committee shall determine.

Section 9. Stock Appreciation Rights

The Committee may grant SARs to an Employee, Non-Employee Director or Key
Advisor separately or in tandem with any Option. The following provisions are
applicable to SARs:

(a) General Requirements. The Committee may grant SARs to an Employee,
Non-Employee Director or Key Advisor separately or in tandem with any Option
(for all or a portion of the applicable Option). Tandem SARs may be granted
either at the time the Option is granted or at any time thereafter while the
Option remains outstanding; provided, however, that, in the case of an Incentive
Stock Option, SARs may be granted only at the time of the grant of the Incentive
Stock Option. The Committee shall establish the base amount of the SAR at the
time the SAR is granted. The base amount of each SAR shall be equal to or
greater than the Fair Market Value



--------------------------------------------------------------------------------

of a share of Company Stock as of the date of grant of the SAR. The term of any
SAR shall not exceed ten years from the date of grant. Notwithstanding the
foregoing, in the event that on the last business day of the term of a SAR, the
exercise of the SAR is prohibited by applicable law, including a prohibition on
purchases or sales of Company Stock under the Company’s insider trading policy,
the term shall be extended for a period of 30 days following the end of the
legal prohibition, unless the Committee determines otherwise.

(b) Tandem SARs. In the case of tandem SARs, the number of SARs granted to a
Participant that shall be exercisable during a specified period shall not exceed
the number of shares of Company Stock that the Participant may purchase upon the
exercise of the related Option during such period. Upon the exercise of an
Option, the SARs relating to the Company Stock covered by such Option shall
terminate. Upon the exercise of SARs, the related Option shall terminate to the
extent of an equal number of shares of Company Stock.

(c) Exercisability. An SAR shall be exercisable during the period specified by
the Committee in the Grant Instrument and shall be subject to such vesting and
other restrictions as may be specified in the Grant Instrument. The Committee
may accelerate the exercisability of any or all outstanding SARs at any time for
any reason. SARs may only be exercised while the Participant is employed by, or
providing service to, the Employer or during the applicable period after
termination of employment or service as specified by the Committee. A tandem SAR
shall be exercisable only during the period when the Option to which it is
related is also exercisable.

(d) Grants to Non-Exempt Employees. Notwithstanding the foregoing, SARs granted
to persons who are non-exempt employees under the Fair Labor Standards Act of
1938, as amended, may not be exercisable for at least six months after the date
of grant (except that such SARs may become exercisable, as determined by the
Committee, upon the Participant’s death, Disability or retirement, or upon a
Change of Control or other circumstances permitted by applicable regulations).

(e) Value of SARs. When a Participant exercises SARs, the Participant shall
receive in settlement of such SARs an amount equal to the value of the stock
appreciation for the number of SARs exercised. The stock appreciation for an SAR
is the amount by which the Fair Market Value of the underlying Company Stock on
the date of exercise of the SAR exceeds the base amount of the SAR as described
in subsection (a).

(f) Form of Payment. The appreciation in an SAR shall be paid in shares of
Company Stock, cash or any combination of the foregoing, as the Committee shall
determine. For purposes of calculating the number of shares of Company Stock to
be received, shares of Company Stock shall be valued at their Fair Market Value
on the date of exercise of the SAR.

Section 10. Other Stock-Based Awards

The Committee may grant Other Stock-Based Awards, which are awards (other than
those described in Sections 6, 7, 8 and 9 of the Plan) that are based on or
measured by Company Stock, to any Employee, Non-Employee Director or Key
Advisor, on such terms and conditions as the Committee shall determine. Other
Stock-Based Awards may be awarded subject to the achievement of performance
goals or other conditions and may be payable in cash, Company Stock or any
combination of the foregoing, as the Committee shall determine.

Section 11. Cash Awards

The Committee may grant Cash Awards to Employees who are executive officers and
other key employees of the Company. The Committee shall determine the terms and
conditions applicable to Cash Awards, including the criteria for the vesting and
payment of Cash Awards. Cash Awards shall be based on such measures as the
Committee deems appropriate and need not relate to the value of shares of
Company Stock.

Section 12. Dividend Equivalents

The Committee may grant Dividend Equivalents in connection with Stock Units or
Other Stock-Based Awards. Dividend Equivalents may be paid currently or accrued
as contingent cash obligations and may be payable in cash or shares of Company
Stock, and upon such terms and conditions as the Committee shall determine.



--------------------------------------------------------------------------------

Dividend Equivalents that vest based on performance shall vest and be paid only
if and to the extent the underlying Stock Units or Other Stock-Based Awards vest
and are paid, as determined by the Committee.

Section 13. Qualified Performance-Based Compensation

The Committee may determine that Stock Awards, Stock Units, Other Stock-Based
Awards, Cash Awards and Dividend Equivalents granted to an Employee shall be
considered “qualified performance-based compensation” under section 162(m) of
the Code (“Performance-Based Grants”). The following provisions shall apply to
Stock Awards, Stock Units, Other Stock-Based Awards, Cash Awards and Dividend
Equivalents that are to be considered Performance-Based Grants:

(a) Performance Goals.

(i) When Performance-Based Grants are granted, the Committee shall establish in
writing (A) the objective performance goals that must be met, (B) the
performance period during which the performance will be measured, (C) the
maximum amounts that may be paid if the performance goals are met, and (D) any
other conditions that the Committee deems appropriate and consistent with the
Plan and section 162(m) of the Code.

(ii) The performance goals may be established on an absolute or relative basis
and may be established on a corporate-wide basis or with respect to one or more
business units, divisions, subsidiaries or business segments. Relative
performance may be measured against a group of peer companies, a financial
market index or other objective and quantifiable indices. The Committee shall
use objectively determinable performance goals based on one or more of the
following criteria: cash flow; earnings (including gross margin, earnings before
interest and taxes, earnings before taxes, earnings before interest, taxes,
depreciation, amortization and charges for stock-based compensation, earnings
before interest, taxes, depreciation and amortization, and net earnings);
earnings per share; growth in earnings or earnings per share; stock price;
return on equity or average stockholder equity; total stockholder return or
growth in total stockholder return either directly or in relation to a
comparative group; return on capital; return on assets or net assets; revenue,
growth in revenue or return on sales; income or net income; operating income,
net operating income or net operating income after tax; operating profit or net
operating profit; operating margin; return on operating revenue or return on
operating profit; regulatory filings; regulatory approvals, litigation and
regulatory resolution goals; other operational, regulatory or departmental
objectives; budget comparisons; growth in stockholder value relative to
established indexes, or another peer group or peer group index; development and
implementation of strategic plans and/or organizational restructuring goals;
development and implementation of risk and crisis management programs;
improvement in workforce diversity; compliance requirements and compliance
relief; safety goals; productivity goals; workforce management and succession
planning goals; economic value added (including typical adjustments consistently
applied from generally accepted accounting principles required to determine
economic value added performance measures); measures of customer satisfaction,
employee satisfaction or staff development; development or marketing
collaborations, formations of joint ventures or partnerships or the completion
of other similar transactions intended to enhance the Corporation’s revenue or
profitability or enhance its customer base; merger and acquisitions; licensing
transactions; intellectual property milestones; clinical trial progress
milestones; scientific publication milestones; research and development
milestones; financing milestones; strategic partnership milestones; and other
similar criteria consistent with the foregoing. Any performance criteria that
are financial metrics may be determined in accordance with GAAP, or may be
adjusted when established to include or exclude any items otherwise includable
or excludable under GAAP.

(iii) In establishing performance goals, the Committee may, no later than the
date on which such performance goals are to be established in accordance with
Section 13(b) below, provide for the exclusion of the effects of items such as
the following, to the extent identified in the audited financial statements of
the Company, including footnotes, in the Management Discussion and Analysis of
Financial Condition and Results of Operations accompanying such financial
statements, or as otherwise specified by the Committee: (A) restructurings,
discontinued operations, extraordinary items, and other unusual, infrequent or
non-recurring charges or events, (B) asset write-downs, (C) significant
litigation or claim judgments or settlements, (D) acquisitions or divestitures,
(E) any reorganization or change in the corporate structure or capital structure
of the Company, (F) an event either not directly related to the operations of
the Company, subsidiary, division, business segment or business unit or not
within the reasonable control of management, (G) foreign exchange gains and
losses, (H) a change in the



--------------------------------------------------------------------------------

fiscal year of the Company, (I) the cumulative effects of tax or accounting
changes in accordance with GAAP, or (J) the effect of changes in other laws or
regulatory rules affecting reported results.

(b) Establishment of Goals. The Committee shall establish the performance goals
in writing either before the beginning of the performance period or during a
period ending no later than the earlier of (i) 90 days after the beginning of
the performance period or (ii) the date on which 25% of the performance period
has been completed, or such other date as may be required or permitted under
applicable regulations under section 162(m) of the Code. The performance goals
shall satisfy the requirements for “qualified performance-based compensation,”
including the requirement that the achievement of the goals be substantially
uncertain at the time they are established and that the goals be established in
such a way that a third party with knowledge of the relevant facts could
determine whether and to what extent the performance goals have been met. The
Committee shall not have discretion to increase the amount of compensation that
is payable upon achievement of the designated performance goals.

(c) Certification of Results. The Committee shall certify achievement of the
performance goals after the end of the applicable performance period. If and to
the extent that the Committee does not certify that the performance goals have
been met, the Performance-Based Grants granted for the performance period shall
be forfeited or shall not be made or paid, as applicable.

(d) Death, Disability or Other Circumstances. The Committee may provide that
Performance-Based Grants shall be payable or restrictions on such Grants shall
lapse, in whole or in part, in the event of the Participant’s death or
Disability, on or after a Change of Control, or under other circumstances
consistent with the Treasury regulations and rulings under section 162(m) of the
Code.

Section 14. Consequences of a Change of Control

(a) Assumption of Outstanding Grants. Upon a Change of Control where the Company
is not the surviving corporation (or survives only as a subsidiary of another
corporation), unless the Committee determines otherwise, all outstanding Grants
that are not exercised or paid at the time of the Change of Control shall be
assumed by, or replaced with grants that have comparable terms by, the surviving
corporation (or a parent or subsidiary of the surviving corporation). After a
Change of Control, references to the “Company” as they relate to employment
matters shall include the successor employer in the transaction, subject to
applicable law.

(b) Vesting Upon Certain Terminations of Employment. Unless the Grant Instrument
provides otherwise, if a Participant’s employment is terminated by the Company
without Cause upon or within 12 months following a Change of Control, the
Participant’s outstanding Grants shall become fully vested as of the date of
such termination; provided that if the vesting of any such Grants is based, in
whole or in part, on performance, the applicable Grant Instrument shall specify
how the portion of the Grant that becomes vested pursuant to this Section 14(b)
shall be calculated.

(c) Other Alternatives. In the event of a Change of Control, if any outstanding
Grants are not assumed by, or replaced with grants that have comparable terms
by, the surviving corporation (or a parent or subsidiary of the surviving
corporation), the Committee may take any of the following actions with respect
to any or all outstanding Grants, without the consent of any Participant: (i)
the Committee may determine that outstanding Stock Options and SARs shall
automatically accelerate and become fully exercisable and the restrictions and
conditions on outstanding Stock Awards, Stock Units, Cash Awards and Dividend
Equivalents shall immediately lapse; (ii) the Committee may determine that
Participants shall receive a payment in settlement of outstanding Stock Units,
Cash Awards or Dividend Equivalents, in such amount and form as may be
determined by the Committee; (ii) the Committee may require that Participants
surrender their outstanding Stock Options and SARs in exchange for a payment by
the Company, in cash or Company Stock as determined by the Committee, in an
amount equal to the amount, if any, by which the then Fair Market Value of the
shares of Company Stock subject to the Participant’s unexercised Stock Options
and SARs exceeds the Stock Option Exercise Price or SAR base amount, and (iv)
after giving Participants an opportunity to exercise all of their outstanding
Stock Options and SARs, the Committee may terminate any or all unexercised Stock
Options and SARs at such time as the Committee deems appropriate. Such
surrender, termination or payment shall take place as of the date of the Change
of Control or such other date as the Committee may specify. Without limiting the
foregoing, if the per share Fair Market Value of the Company Stock



--------------------------------------------------------------------------------

does not exceed the per share Stock Option Exercise Price or SAR base amount, as
applicable, the Company shall not be required to make any payment to the
participant upon surrender of the Stock Option or SAR.

Section 15. Deferrals

The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares that would otherwise be due to such
Participant in connection with any Grant. If any such deferral election is
permitted or required, the Committee shall establish rules and procedures for
such deferrals and may provide for interest or other earnings to be paid on such
deferrals. The rules and procedures for any such deferrals shall be consistent
with applicable requirements of section 409A of the Code.

Section 16. Withholding of Taxes

(a) Required Withholding. All Grants under the Plan shall be subject to
applicable United States federal (including FICA), state and local, foreign
country or other tax withholding requirements. The Employer may require that the
Participant or other person receiving Grants or exercising Grants pay to the
Employer an amount sufficient to satisfy such tax withholding requirements with
respect to such Grants, or the Employer may deduct from other wages and
compensation paid by the Employer the amount of any withholding taxes due with
respect to such Grants.

(b) Share Withholding. The Committee may permit or require the Employer’s tax
withholding obligation with respect to Grants paid in Company Stock to be
satisfied by having shares withheld up to an amount that does not exceed the
Participant’s applicable withholding tax rate for United States federal
(including FICA), state and local tax liabilities. The Committee may, in its
discretion, and subject to such rules as the Committee may adopt, allow
Participants to elect to have such share withholding applied to all or a portion
of the tax withholding obligation arising in connection with any particular
Grant. Unless the Committee determines otherwise, share withholding for taxes
shall not exceed the Participant’s minimum applicable tax withholding amount.

Section 17. Transferability of Grants

(a) Nontransferability of Grants. Except as described in subsection (b) below,
only the Participant may exercise rights under a Grant during the Participant’s
lifetime. A Participant may not transfer those rights except (i) by will or by
the laws of descent and distribution or (ii) with respect to Grants other than
Incentive Stock Options, pursuant to a domestic relations order. When a
Participant dies, the personal representative or other person entitled to
succeed to the rights of the Participant may exercise such rights. Any such
successor must furnish proof satisfactory to the Company of his or her right to
receive the Grant under the Participant’s will or under the applicable laws of
descent and distribution.

(b) Transfer of Nonqualified Stock Options. Notwithstanding the foregoing, the
Committee may provide, in a Grant Instrument, that a Participant may transfer
Nonqualified Stock Options to family members, or one or more trusts or other
entities for the benefit of or owned by family members, consistent with the
applicable securities laws, according to such terms as the Committee may
determine; provided that the Participant receives no consideration for the
transfer of an Option and the transferred Option shall continue to be subject to
the same terms and conditions as were applicable to the Option immediately
before the transfer.

Section 18. Requirements for Issuance or Transfer of Shares

No Company Stock shall be issued or transferred in connection with any Grant
hereunder unless and until all legal requirements applicable to the issuance or
transfer of such Company Stock have been complied with to the satisfaction of
the Committee. The Committee shall have the right to condition any Grant on the
Participant’s undertaking in writing to comply with such restrictions on his or
her subsequent disposition of the shares of Company Stock as the Committee shall
deem necessary or advisable, and certificates representing such shares may be
legended to reflect any such restrictions. Certificates representing shares of
Company Stock issued or transferred under the Plan may be subject to such
stop-transfer orders and other restrictions as the Committee deems appropriate



--------------------------------------------------------------------------------

to comply with applicable laws, regulations and interpretations, including any
requirement that a legend be placed thereon.

Section 19. Amendment and Termination of the Plan

(a) Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without stockholder approval if
such approval is required in order to comply with the Code or other applicable
law, or to comply with applicable stock exchange requirements.

(b) No Repricing of Options or SARs. Except in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, distribution (whether in the form of cash, Company Stock, other
securities or property), stock split, extraordinary cash dividend,
recapitalization, change in control, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of shares of Company
Stock or other securities, or similar transactions), the Company may not,
without obtaining stockholder approval, (i) amend the terms of outstanding Stock
Options or SARs to reduce the Exercise Price of such outstanding Stock Options
or base price of such SARs, (ii) cancel outstanding Stock Options or SARs in
exchange for Stock Options or SARs with an Exercise Price or base price, as
applicable, that is less than the Exercise Price or base price of the original
Stock Options or SARs or (iii) cancel outstanding Stock Options or SARs with an
Exercise Price or base price, as applicable, above the current stock price in
exchange for cash or other securities.

(c) Stockholder Approval Requirements.

(i) The Plan is intended to comply with the transition relief set forth at
Treas. Reg. §1.162-27(f)(1) for companies that become publicly held in
connection with an initial public offering, which applies until the first to
occur of (A) the expiration of the Plan, (B) a material modification of the Plan
within the meaning of section 162(m) and the regulations thereunder, (C) the
issuance of all Company Stock authorized under the Plan, or (D) the first
meeting of stockholders at which directors are to be elected that occurs after
the close of the third calendar year following the calendar year in which the
initial public offering occurs (the period commencing on the initial public
offering and ending on the first to occur of the foregoing events shall be
hereinafter referred to as the “Reliance Period”).

(ii) Following the Reliance Period, if Grants are to be made as “qualified
performance-based compensation” under section 162(m) of the Code, the Plan must
be approved by the stockholders in accordance with section 162(m). Following
such stockholder approval, the Plan must be reapproved by the stockholders no
later than the first stockholders meeting that occurs in the fifth year
following the year in which the stockholders previously approved the Plan, if
additional Grants are to be made as Performance-Based Grants under Section 13
and if required by section 162(m) of the Code or the regulations thereunder.

(d) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its Effective Date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the stockholders.

(e) Termination and Amendment of Outstanding Grants. A termination or amendment
of the Plan that occurs after a Grant is made shall not materially impair the
rights of a Participant unless the Participant consents or unless the Committee
acts under Section 20(f) below. The termination of the Plan shall not impair the
power and authority of the Committee with respect to an outstanding Grant.
Whether or not the Plan has terminated, an outstanding Grant may be terminated
or amended under Section 20(f) below or may be amended by agreement of the
Company and the Participant consistent with the Plan.

Section 20. Miscellaneous

(a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in the Plan shall be construed to (i) limit the right of the Committee
to make Grants under the Plan in connection with the acquisition, by purchase,
lease, merger, consolidation or otherwise, of the business or assets of any
corporation, firm or association, including Grants to employees thereof who
become Employees, or (ii) limit the right of the Company



--------------------------------------------------------------------------------

to grant stock options or make other awards outside of the Plan. The Committee
may make a Grant to an employee of another corporation who becomes an Employee
by reason of a corporate merger, consolidation, acquisition of stock or
property, reorganization or liquidation involving the Company, in substitution
for a stock option or stock awards grant made by such corporation.
Notwithstanding anything in the Plan to the contrary, the Committee may
establish such terms and conditions of the new Grants as it deems appropriate,
including setting the Exercise Price of Options or the base price of SARs at a
price necessary to retain for the Participant the same economic value as the
prior options or rights.

(b) Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.

(c) Funding of the Plan. The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Grants under the Plan.

(d) Rights of Participants. Nothing in the Plan shall entitle any Employee,
Non-Employee Director, Key Advisor or other person to any claim or right to
receive a Grant under the Plan. Neither the Plan nor any action taken hereunder
shall be construed as giving any individual any rights to be retained by or in
the employ of the Employer or any other employment rights.

(e) No Fractional Shares. No fractional shares of Company Stock shall be issued
or delivered pursuant to the Plan or any Grant. Except as otherwise provided
under the Plan, the Committee shall determine whether cash, other awards or
other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

(f) Compliance with Law.

(i) The Plan, the exercise of Options and SARs and the obligations of the
Company to issue or transfer shares of Company Stock under Grants shall be
subject to all applicable laws and regulations, and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. In addition,
it is the intent of the Company that Incentive Stock Options comply with the
applicable provisions of section 422 of the Code, that Grants of “qualified
performance-based compensation” comply with the applicable provisions of section
162(m) of the Code and that, to the extent applicable, Grants comply with the
requirements of section 409A of the Code. To the extent that any legal
requirement of section 16 of the Exchange Act or section 422, 162(m) or 409A of
the Code as set forth in the Plan ceases to be required under section 16 of the
Exchange Act or section 422, 162(m) or 409A of the Code, that Plan provision
shall cease to apply. The Committee may revoke any Grant if it is contrary to
law or modify a Grant to bring it into compliance with any valid and mandatory
government regulation. The Committee may also adopt rules regarding the
withholding of taxes on payments to Participants. The Committee may, in its sole
discretion, agree to limit its authority under this Section.

(ii) The Plan is intended to comply with the requirements of section 409A of the
Code, to the extent applicable. Each Grant shall be construed and administered
such that the Grant either (A) qualifies for an exemption from the requirements
of section 409A of the Code or (B) satisfies the requirements of section 409A of
the Code. If a Grant is subject to section 409A of the Code, (I) distributions
shall only be made in a manner and upon an event permitted under section 409A of
the Code, (II) payments to be made upon a termination of employment or service
shall only be made upon a “separation from service” under section 409A of the
Code, (III) unless the Grant specifies otherwise, each installment payment shall
be treated as a separate payment for purposes of section 409A of the Code, and
(IV) in no event shall a Participant, directly or indirectly, designate the
calendar year in which a distribution is made except in accordance with section
409A of the Code.

(iii) Any Grant that is subject to section 409A of the Code and that is to be
distributed to a Key Employee (as defined below) upon separation from service
shall be administered so that any distribution with respect to such Grant shall
be postponed for six months following the date of the Participant’s separation
from



--------------------------------------------------------------------------------

service, if required by section 409A of the Code. If a distribution is delayed
pursuant to section 409A of the Code, the distribution shall be paid within 15
days after the end of the six-month period. If the Participant dies during such
six-month period, any postponed amounts shall be paid within 90 days of the
Participant’s death. The determination of Key Employees, including the number
and identity of persons considered Key Employees and the identification date,
shall be made by the Committee or its delegate each year in accordance with
section 416(i) of the Code and the “specified employee” requirements of section
409A of the Code.

(iv) Notwithstanding anything in the Plan or any Grant agreement to the
contrary, each Participant shall be solely responsible for the tax consequences
of Grants under the Plan, and in no event shall the Company or any subsidiary or
affiliate of the Company have any responsibility or liability if a Grant does
not meet any applicable requirements of section 409A of the Code. Although the
Company intends to administer the Plan to prevent taxation under section 409A of
the Code, the Company does not represent or warrant that the Plan or any Grant
complies with any provision of federal, state, local or other tax law.

(g) Establishment of Subplans. The Board may from time to time establish one or
more sub-plans under the Plan for purposes of satisfying applicable blue sky,
securities or tax laws of various jurisdictions. The Board shall establish such
sub-plans by adopting supplements to the Plan setting forth (i) such limitations
on the Committee’s discretion under the Plan as the Board deems necessary or
desirable and (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board shall deem necessary or desirable. All
supplements adopted by the Board shall be deemed to be part of the Plan, but
each supplement shall apply only to Participants within the affected
jurisdiction and the Employer shall not be required to provide copies of any
supplement to Participants in any jurisdiction that is not affected.

(h) Clawback Rights. Subject to the requirements of applicable law, the
Committee may provide in any Grant Instrument that, if a Participant breaches
any restrictive covenant agreement between the Participant and the Employer
(which may be set forth in any Grant Instrument) or otherwise engages in
activities that constitute Cause either while employed by, or providing service
to, the Employer or within a specified period of time thereafter, all Grants
held by the Participant shall terminate, and the Company may rescind any
exercise of an Option or SAR and the vesting of any other Grant and delivery of
shares upon such exercise or vesting (including pursuant to dividends and
Dividend Equivalents), as applicable on such terms as the Committee shall
determine, including the right to require that in the event of any such
rescission (i) the Participant shall return to the Company the shares received
upon the exercise of any Option or SAR and/or the vesting and payment of any
other Grant (including pursuant to dividends and Dividend Equivalents) or (ii)
if the Participant no longer owns the shares, the Participant shall pay to the
Company the amount of any gain realized or payment received as a result of any
sale or other disposition of the shares (or, in the event the Participant
transfers the shares by gift or otherwise without consideration, the Fair Market
Value of the shares on the date of the breach of the restrictive covenant
agreement (including a Participant’s Grant Instrument containing restrictive
covenants) or activity constituting Cause), net of the price originally paid by
the Participant for the shares. Payment by the Participant shall be made in such
manner and on such terms and conditions as may be required by the Committee. The
Employer shall be entitled to set off against the amount of any such payment any
amounts otherwise owed to the Participant by the Employer. In addition, all
Grants under the Plan shall be subject to any applicable clawback or recoupment
policies, share trading policies and other policies that may be implemented by
the Board from time to time.

(i) Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Instruments issued under the Plan shall be governed and construed
by and determined in accordance with the laws of the State of Delaware, without
giving effect to the conflict of laws provisions thereof.

* * *

As approved by the Board on June 5, 2020.

--------------------------------------------------------------------------------